Citation Nr: 0729920	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-21 727A	)	DATE
	)
	)


THE ISSUE

Whether a May 21, 1999 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for hypertension, should be revised or reversed on 
the basis of clear and unmistakable error (CUE). 

(The issues of entitlement to an effective date earlier than 
January 31, 2003, for the grant of service connection for 
coronary artery disease (CAD) and hypertension, are addressed 
in a separate Board decision.)


REPRESENTATION

Moving party represented by:  


APPEARANCE AT ORAL ARGUMENT


Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1991.

The veteran, the moving party, testified at a Board video 
hearing on July 26, 2006.  His statements submitted at that 
time were accepted as a motion to revise or reverse, on the 
basis of CUE, a May 21, 1999 Board decision, wherein the 
Board denied service connection for hypertension.  See 38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403.  

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  See 38 
U.S.C. § 7111(e).  Thus, as noted on the title page of this 
decision, claims of entitlement to an effective date earlier 
than January 31, 2003, for the grant of service connection 
for CAD and hypertension are addressed in a separate 
decision.


FINDINGS OF FACT

1.  In a May 21, 1999 decision, the Board denied service 
connection for hypertension.  

2.  The May 21, 1999 Board decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the May 21, 1999 
Board decision which denied entitlement to service connection 
for hypertension on the basis of CUE have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1400, 20.1402, 
20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the May 21, 1999 Board 
decision on appeal.

The veteran has alleged CUE in a May 21, 1999 Board decision, 
wherein the Board denied service connection for hypertension.  
A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, 
including decisions of the degree of disability, will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, however, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that the Board reweigh or reevaluate the evidence.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an 
alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

Moreover, the error must be one that would have manifestly 
changed the outcome at the time it was made.  Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue. Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

In September 1991, a VA Form 21-526, Veteran's Application 
for Compensation or Pension, was received.  In that document, 
the veteran claimed service connection for a heart 
disability, described as a heart murmur.  

The veteran was evaluated by VA in January 1992.  The blood 
pressure reading at that time was 120/82.  It was noted that 
the veteran was first noted to have a heart murmur in 1982.  
Cardiac testing revealed normal sinus rhythm; minimal voltage 
criteria for left ventricular hypertrophy, but that could be 
a normal variant; and borderline echocardiogram.  There was 
no history of rheumatic fever or scarlet fever.  Other than 
left-sided chest pains, the veteran had no significant 
cardiac problems.  The VA examination report was signed by 
two physicians.  A VA physician conducted the cardiovascular 
portion of the examination.  A VA physician also conducted 
the other portions of the examination.  

In an April 1992 rating decision, service connection for a 
heart disability, characterized as a heart murmur, was 
denied.  The RO stated that the veteran had a childhood heart 
murmur.  During service, an innocent heart murmur was 
diagnosed.  However, a subsequent cardiology examination 
found no evidence of heart disease.  The post-service VA 
evaluation revealed a systolic murmur, but no other evidence 
of heart disease.  In an April 1992 letter, the veteran was 
notified of this decision (that the preexisting heart murmur 
was not permanently worsened during service and that there 
was no other heart disease shown during or after service) and 
of his procedural and appellate rights.  The veteran did not 
appeal.  Therefore, that decision became final.  38 U.S.C.A. 
§ 7105.

In January 1993, correspondence was received from the 
veteran's representative in which it was indicated that the 
veteran was claiming service connection for hypertension.  

Thereafter, VA outpatient records were received which 
reflected a blood pressure reading of 140/94 in October 1992.  
It was noted that the veteran had borderline hypertension.  
In November 1992, his blood pressure reading was 130/90.  The 
veteran also complained of atypical chest pain in November 
1992.  Hypertension and CAD were diagnosed in December 1992.  

In February 1995, correspondence was received from the 
veteran in which he claimed service connection for high blood 
pressure/hypertension.  

In a September 1995 rating decision, service connection for 
hypertension was denied.  The RO determined that the service 
medical records were negative for hypertension.  When he was 
examined in January 1992, his blood pressure reading was 
120/82 and there was no diagnosis of hypertension.  The blood 
pressure readings beginning in October 1992 were noted.  The 
RO concluded that hypertension was not diagnosed during 
service or within the one year presumptive period.  The 
veteran perfected an appeal to the Board.  

In February 1996, the veteran testified at a personal hearing 
before a hearing officer at the RO as to the issue of service 
connection for hypertension.  The veteran testified that he 
had manifestations of hypertension during service.  He 
indicated that he was not examined in the one year period 
after he was separated from service.  In October 1992, he 
exhibited elevated blood pressure.  He stated that he was 
told that he had high blood pressure and that was a permanent 
condition.  The veteran related that he adapted his lifestyle 
due to the hypertension.  

In June 1997, the Board remanded this case.  The Board sought 
to obtain additional medical records and to afford the 
veteran a VA examination.  The RO was instructed to do the 
following:

The veteran should be afforded a VA cardiovascular 
examination to determine the etiology of any currently 
demonstrated hypertension.  All tests indicated are to 
be conducted, and the examiner is to set forth all 
findings, along with the reasons and bases therefor, in 
a typed examination report.  The RO should also 
specifically request that the VA examiner provide an 
opinion as to the likelihood that any currently 
demonstrated hypertension had its onset in service.  
Attention is directed to the elevated blood pressure 
readings and subjective complaints noted therein.  The 
reasons and bases for the determinations should be set 
forth.

In July 1997, a letter was received from A.R.D., D.O., in 
which he indicated that he had reviewed the records where VA 
stated that the veteran did not have hypertension during 
service.  He noted that the veteran disagreed with this 
assessment.  The veteran stated that he had manifestations 
during service, but was initially treated in October 1992, 
when an elevated blood pressure reading was recorded.  
A.R.D., D.O., indicated that it was his opinion that the 
veteran currently had mild hypertension.  He noted that he 
did not have access to the service medical records.  He 
indicated that if the veteran had elevated blood pressure 
during service, then service connection for hypertension 
would be justified, but that it would not be justified if 
there was no such elevated blood pressure reading.  

In September 1997, the veteran was afforded a VA cardiology 
examination.  The records were reviewed.  It was noted that 
the extensive inservice 1989 cardiology examination showed 
that the veteran was clinically free of hypertension or heart 
disease.  The echocardiogram did not confirm left ventricular 
hypertrophy.  A physical examination, chest-rays, 
echocardiogram, and electrocardiogram (EKG) were performed.  
The EKG was within normal limits.  The chest x-rays revealed 
borderline cardiomegaly.  The echocardiogram revealed 
concentric hypertrophy.  The VA physician concluded that the 
veteran had essential hypertension that began after one year 
following the veteran's discharge from service.  The 
concentric hypertrophy of the left ventricle developed 
secondary to the hypertension.  

In August 1998, the Board remanded this case for the 
following action:

The VA physician who examined the veteran in September 
1997 should be contacted, if available, so that the 
entire medical record in the claims file may be 
reviewed, including the January 1992 VA 
electrocardiogram.  If the physician is not available, 
the claims file should be referred to another VA 
examiner for review and for comment on the following 
concerns.  The physician (or other examiner) is 
requested to opine whether it is at least as likely as 
not that the veteran's possible left ventricular 
hypertrophy, shown in January 1992, was related at that 
time to hypertension.  If not, the examiner should 
comment upon why such a finding might have been made and 
whether, in fact, the finding at that time was a 
"normal variant."  Reasons and bases for all 
conclusions should be provided.

In response, a September 1998 addendum was furnished.  The 
physician indicated that the 1992 echocardiogram was reviewed 
in conjunction with the 1997 examination.  This 
echocardiogram showed increased voltage and increased voltage 
alone was not acceptable criteria for making an 
electrocardiographic diagnosis of left ventricular 
hypertrophy.  To make this diagnosis, one or more additional 
electrocardiographic criteria were required, which the 
examiner cited to, and then pointed out that none of the 
additional features were present.  Therefore, the physician 
concluded that it was less likely than not that the left 
ventricular hypertrophy was present and it is not related to 
his hypertension at that time.  It was more likely than not 
that the EKG pattern demonstrated in 1992 was a normal 
variant on the basis of current clinical criteria.  

In a May 1999 Board decision, the Board denied service 
connection for hypertension.  The Board noted that the 
service medical records were entirely negative for a 
diagnosis of hypertension and the post-service January 1992 
VA examination did not include findings of hypertension.  
Hypertension was not diagnosed until October 1992.  In 
September 1997, a VA examiner concluded that the veteran's 
essential hypertension began greater than one year after his 
service discharge and, in September 1998, that physician 
opined that it was less likely than not that left ventricular 
hypertrophy was present in January 1992 and more likely than 
not that the January 1992 EKG pattern demonstrated was a 
normal variant.  The Board therefore concluded that service 
connection was not warranted on a direct or presumptive 
basis.  

On January 31, 2003, a new claim for service connection for a 
heart disability to include hypertension was received.  

In conjunction with that claim, private medical opinions were 
submitted. In February 2003, K.B.S., M.D., FACC, reviewed 
pertinent historical findings.  This physician stated that he 
agreed with the VA physician that voltage criteria for left 
ventricular hypertrophy have low sensitivity and specificity.  
He stated that it was possible that left ventricular 
hypertrophy was due to hypertension.  He further indicated 
that it was difficult to say that the veteran did not have 
labile hypertension during service.  An opinion was received 
from J.T.M., M.D., in March 2003.  That physician indicated 
that he could not state with certainty when hypertension 
first began.  

Thereafter, private medical records were received which were 
dated in January 2003.  These records reflected that the 
veteran had undergone left heart catherization with selective 
coronary angiography of the left and right coronary arteries, 
left ventriculogram, emergent PTCA stent placement of the 
right coronary artery, intracoronary artery Nitroglycerin, 
Intracoronary Verapamil, and temporary transvenous pacemaker 
placement.  

In August 2003, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran was diagnosed as 
having hypertension, however the examiner opined that it was 
not related to nor caused by his military service.  The 
examiner indicated that hypertension was not present in the 
military and it was unlikely that the veteran's military 
service caused or aggravated his hypertension or coronary 
artery disease.  

In August 2003, Dr. J.T.M. indicated that he had reviewed the 
1989 stress test.  He stated that it was clear from the blood 
pressure listing that he had hypertension on February 22, 
1989.  His resting blood pressures were abnormal and the 
increase in his diastolic pressures in each of the 4 stages 
of exercise was abnormal and indicated a hypertensive 
response to exercise.  Thus, this physician determined that 
hypertension began during service.  

In an October 2003 rating decision, service connection was 
granted for hypertension and CAD, effective January 31, 2003, 
the date of the claim to reopen.  The grant of service 
connection was based on Dr. J.T.M.'s opinion.  It was noted 
that although there was a negative VA medical opinion, Dr. 
J.T.M. was a regional medical director of cardiology 
services.  Thus, his opinion was given the greatest probative 
weight.  

At his personal hearing, the veteran stated that there was 
CUE in the May 21, 1999 Board decision.  The veteran asserted 
that his initial post-service VA examination was conducted by 
a nurse practitioner who was not qualified to render the 
professional opinion which was necessary to grant the 
benefits sought.  The veteran maintained that during service, 
he had hypertension and although he was not given medication, 
his diet and activities were modified.  The veteran indicated 
that his current cardiologist reviewed his records and 
concluded that his hypertension did originate during service.  
His cardiologist indicated that pertinent inservice 1989 
records showed that he had hypertension and that this 
conclusion should have been rendered by the medical person 
who reviewed the records as it was basic "Cardiology 101."  
The veteran essentially asserted that VA had a duty to assist 
him by providing a review by a specialist familiar with 
cardiology, but had failed in that duty to assist.  The 
veteran indicated that these inservice medical records were 
part of the original claims file when the Board decision was 
made.  The veteran and his representative asserted that 
38 C.F.R. § 3.303(d) was not properly applied since his 
hypertension was diagnosed post-service.  

In this case, the veteran basically alleges that he was not 
provided a proper post-service VA examination by a physician.  
The Board notes that the VA examination report was in fact 
signed by a physician.  Nevertheless, a failure to fulfill 
the duty to assist is not a basis for finding CUE.  As noted, 
an alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins; 
Caffrey; see also 38 C.F.R. § 20.1403(d)(2).  

Therefore, even though the veteran believes that a specialist 
would have diagnosed his hypertension based on statements 
made to him by his cardiologist, this type of argument does 
not constitute CUE.  

The veteran does not contend nor does the record show that 
the correct facts, as they were known at the time, were not 
before the adjudicator.  The inservice medical records 
pertaining to cardiovascular findings were before the Board 
in May 1999.  In addition, as noted, the pertinent post-
service medical records were also before the Board.  The 
Board concluded that service connection was not warranted on 
a direct or presumptive basis based on the evidence of 
record.  At that time, there was no medical opinion 
attributing hypertension to service.  The veteran essentially 
disagrees with how facts were weighed or evaluated; however, 
to the extent that the veteran disagrees with how VA weighed 
this evidence, mere disagreement with the weighing of medical 
evidence does not amount to CUE.  See Russell, 3. Vet. App. 
at 313-14.

The veteran also asserts that 38 C.F.R. § 3.303(d) was 
incorrectly applied.  However, the Board finds that it was 
correctly applied as were the other pertinent laws and 
regulations that were in effect in May 1999.  The laws and 
regulations in effect in May 1999 provided the following as 
set forth below.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, valvular heart disease including hypertension, 
will be presumed to have been incurred in or aggravated by 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board properly applied VA law and regulations.  The Board 
concluded the service medical records did not diagnose 
hypertension nor was there a diagnosis within one year of 
service.  The VA medical opinion of record concluded that 
hypertension began more than one year after service.  

Therefore, although there was a post-service diagnosis of 
hypertension per 38 C.F.R. § 3.303(d), the Board determined 
that all the evidence, including that pertinent to service, 
established that the disease was not incurred in service.  
The Board relied on the findings in the service medical 
records, the post-service medical records, and the VA 
examiner's professional medical opinion.  The Board's 
determination was supported by the record in existence at 
that time.  

The Court had stated that a claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The record as it stood in May 1999 did not contain an 
inservice diagnosis of hypertension or a diagnosis within the 
first post-service year.  The medical opinion of record 
stated that hypertension was not related to service.  Thus, 
while there was a post-service diagnosis, the Board's finding 
that the competent and probative evidence established that it 
was unrelated to service was supported by the record at that 
time.  Therefore, the Board properly applied the pertinent VA 
law and regulations, including 38 C.F.R. § 3.303(d).  

As noted, the veteran's disagreement with how the Board 
weighed the evidence does not constitute CUE.  The Board 
points out that the recent grant of service connection for 
hypertension was made on the basis that a recently submitted 
opinion by a cardiologist (submitted well after the May 1999 
Board decision), was to be afforded the greatest probative 
weight as that physician had the most expertise in the area 
of cardiology and that physician determined that hypertension 
began in service.  Thus, the record changed as it contained a 
medical opinion attributing hypertension to service.  

Thus, the May 21, 1999 Board decision which denied service 
connection for hypertension was based on the record and the 
law which existed at the time.  This decision did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the Board decision.  
Accordingly, the veteran's motion is denied.


ORDER

The motion for revision of the May 21, 1999 Board decision on 
the basis of CUE is denied.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs



